Sognier, Judge.
The state appeals from orders granting Benton’s motion for discharge and acquittal pursuant to Code Ann. § 27-1901 and his motion to dismiss based upon the alleged unconstitutionality of Code Arm. § 74-9902, which he was accused of violating. "Inasmuch as the trial judge entered a judgment of acquittal which the state had no right to appeal (Code Ann. § 6-1001a), the appeal in this case brought by the state must be dismissed. [Cit.]” State v. White, 145 Ga. App. 730 (244 SE2d 579) (1978).

Appeal dismissed.


McMurray, P. J., and Banke, J., concur.